Order filed February 26, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00636-CV
                                   ____________

                  CAREFUSION CORPORATION, Appellant

                                         V.

RICHARD L. GUINN, INDIVIDUALLY AND AS CO-REPRESENTATIVE
      OF THE ESTATE OF BENJAMIN E. GUINN AND CONNIE A.
    GUINN, INDIVIDUALLY AND AS CO-REPRESENTATIVE OF THE
             ESTATE OF BENJAMIN E. GUINN, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 62850

                                    ORDER

      On November 6, 2013, appellant informed this court that the parties had
reached a settlement in this appeal and underlying lawsuit. According to appellant,
the parties anticipated finalizing the settlement within forty-five days and a motion
to dismiss this appeal would be filed. As of this date, no motion to dismiss has
been filed.

      Accordingly, unless a motion to dismiss, other dispositive motion, or a
motion for an extension of time to file a dispositive motion is filed within 10 days
of the date of this order this appeal will be set for submission in accordance in with
usual court procedures.



                                       PER CURIAM